FILED
                             NOT FOR PUBLICATION                            SEP 21 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CUAUHTEMOC CRUZ-ENCISO; et al.,                  No. 08-71463

              Petitioners,                       Agency Nos. A095-311-471
                                                             A095-311-472
  v.                                                         A095-311-473

ERIC H. HOLDER, Jr., Attorney General,
                                                 MEMORANDUM *
              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                                                          **
                         Submitted September 13, 2010


Before: SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Cuauhtemoc Cruz-Encisco, his wife Yolanda Rendon-Calderon, and their

minor child Jairo Alejandro Campos-Rendon, natives and citizens of Mexico,

petition for review of the Board of Immigration Appeals’ denial of their motion to

reopen the underlying denial of their application for cancellation of removal.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       In their motion to reopen, petitioners introduced new evidence of hardship

that lead petitioners’ United States citizen children are depressed and are

experiencing educational difficulties, and that the male lead petitioner has been

diagnosed with high blood pressure. We conclude that the BIA properly

considered the new evidence offered by petitioners, and acted within its broad

discretion in determining that the evidence did not establish extreme hardship, and

was insufficient to warrant reopening of the cancellation application. See Singh v.

INS, 295 F.3d 1037, 1039 (9th Cir. 2000) (the BIA’s denial of a motion to reopen

shall be reversed only if it is “arbitrary, irrational, or contrary to law”).

       Petitioners also sought to reopen to apply for Convention Against Torture

relief based on changed country conditions in Mexico. We conclude that the BIA

did not abuse its discretion in denying the motion where petitioners failed to

establish prima facie eligibility for protection under CAT, see Toufighi v. Mukasey,

538 F.3d 988, 996-97 (9th Cir. 2008), and where petitioners failed to present

evidence of changed country conditions in Mexico that were particular to

petitioners and their circumstances. See 8 C.F.R. § 1003.2(c)(3)(ii); Delgado-Ortiz

v. Holder, 600 F.3d 1148, 1152 (9th Cir. 2010) (per curiam).




                                             2                                   08-71463
      We lack jurisdiction to review petitioners claim that they qualify for asylum

and withholding of removal because they failed to exhaust their claim before the

agency. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      We grant the motion to withdraw as attorney of record filed by petitioners’

attorney Joubin Nasseri, Esquire.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                    08-71463